DETAILED ACTION
This non-final Office action is in response to the claims filed on January 20, 2022.
Note: in the claims filed January 20, 2022, the status identifier of claim 9 is “Currently Amended,” yet the claim was not amended. Although a Notice of non-compliant amendment may have been issued, in order to expedite prosecution, the examiner has interpreted the status identifier for claim 9 to be “Previously Presented” or “Original.”
Status of claims: claim 2 is cancelled; claims 10-14 are withdrawn; claims 1, 3-9, and 15 are hereby examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: the commas with “a, first, closed state” and “a, second, opened state” appear unnecessary. Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the recitation in claims 1, 8, and 15 of “wherein the window system is configured to be fixed in only two window positions” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, the specification is silent as to “the window system is configured to be fixed in only two window positions.”  
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, 15 – “the window system is configured to be fixed in only two window positions corresponding to: a, first, closed state … and a, second, opened state” is unclear. How are the two windows 10,20 “fixed” in a “second, opened state” as illustrated in FIG. 3? FIG. 3 illustrates the second window in an opened, yet non-“fixed” state, which contradicts the recitation in question.  Is the applicant relying on matter in an unelected species, such as unelected Species IV, which includes FIG. 6? It should be noted the applicant elected Species I pertaining to FIGS. 1-3 in the response filed July 19, 2021, not Species IV.
Also, regarding claims 1, 8, and 15 – how is the second window 20 disconnected from the first window 10?  What device causes such disconnection? And how does the second window 20 stay “fixed” in the open position, as recited?
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5274955 to Dallaire et al. (hereinafter “Dallaire”) in view of US 11193318 to Kellum.
Dallaire discloses a window system comprising: 
a first window 28 that extends in a first direction, and that partially overlaps a second window in the first direction; (see FIG. 2) 
the second window 30 that extends in the first direction, and that is offset from the first window in a second direction that is orthogonal to the first direction; and 
a connector 42,42 that is configured to directly connect the first window and the second window to each other, and that is disposed in an area between the first window and the second window in the second direction and where the first window partially overlaps the second window in the first direction,
wherein the window system is configured to be in two window positions corresponding to: 
a, first, closed state in which the first window and the second window are parallel in the first direction, (see Fig. 2) and
a, second, opened state (see FIG. 1) in which the connector disconnects the first window and the second window, and in which the second window rotates with respect to the first window such that the first window and the second window are non-parallel in the first direction. (see col. 4 – both windows pivot) 



















[AltContent: textbox (First side frame surface)]
[AltContent: textbox (Second frame connection component)][AltContent: arrow][AltContent: textbox (First external frame surface)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First internal frame surface)]
[AltContent: textbox (Second side frame surface)][AltContent: arrow]
[AltContent: textbox (First side window surface)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second external frame surface)][AltContent: textbox (Second internal frame surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second external window surface)][AltContent: arrow][AltContent: textbox (First frame connection component)][AltContent: arrow][AltContent: textbox (first internal window surface)][AltContent: textbox (first external window surface)][AltContent: arrow][AltContent: arrow]     
    PNG
    media_image1.png
    232
    430
    media_image1.png
    Greyscale

[AltContent: textbox (second side window surface)][AltContent: textbox (second internal window surface)]


Dallaire further discloses wherein the first window includes: 
a first internal window surface that extends in the first direction; 
a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in the second direction that is orthogonal to the first direction; and 
a first side window surface that extends between the first internal window surface and the first external window surface in the second direction. (see annotated FIG. 1 above) (claim 3)
Dallaire further discloses wherein the second window includes: 
a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; 

a second side window surface that extends between the second internal window surface and the second external window surface in the second direction.(see annotated FIG. 1 above) (claim 4)
Dallaire further discloses wherein the connector includes a first frame, that is configured to support the first window, including: 
a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; 
a first external frame surface that extends in the first direction, and that is configured to support the first external window surface of the first window; 
a first side frame surface that extends between the first internal frame surface and the first external frame surface in the second direction, and that is configured to support the first side window surface of the first window; and 
a first frame connection component that extends from the first external frame surface in the second direction towards a second internal frame surface of a second frame, and that is configured to connect to the second internal frame surface of the second frame. (see annotated FIG. 1 above) (claim 5)
further discloses wherein the connector includes the second frame, that is configured to support the second window, including: 
the second internal frame surface that extends in the first direction, and that is configured to support the second internal window surface of the second window; 
a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; 

a second frame connection component that extends from the second internal frame surface in the second direction towards the first external frame surface of the first frame, and that is configured to connect to the first external frame surface of the first frame. (see annotated FIG. 1 above) (claim 6)
Dallaire further discloses wherein a first end portion of the first window partially overlaps a second end portion of the second window. (claim 7)
Dallaire discloses a first window including: 
a first internal window surface that extends in a first direction; 
a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in a second direction that is orthogonal to the first direction; and 
a first side window surface that extends between the first internal window surface and the first external window surface in the second direction; 
a second window including: 
a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; 
a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and 
a second side window surface that extends between the second internal window surface and the second external window surface in the second direction; 
a first frame, that is configured to support the first window, including: 
a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; 

a first side frame surface that extends between the first internal frame surface and the first external frame surface, and that is configured to support the first side window surface of the first window; and 
a first frame connection component that extends from the first external frame surface in the second direction towards a second internal frame surface of a second frame, and that is configured to connect to the second internal frame surface of the second frame; 
the second frame, that is configured to support the second window, including: 
the second internal frame surface that extends in the first direction, and that is configured to support the second internal window surface of the second window; 
a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; 
a second side frame surface that extends between the second internal frame surface and the second external frame surface in the second direction, and that is configured to support the second side window surface of the second window; and 
a second frame connection component that extends from the second internal frame surface in the second direction towards the first external frame surface of the first frame, and that is configured to connect to the first external frame surface of the first frame,
 wherein the window system is configured to be a closed state in which the first window and the second window are parallel in the first direction, and
wherein the window system is configured to be in an opened state in which the connector disconnects the first window and the second window, and in which the second window rotates with respect to the first window such that the first window and the second window are non-parallel in the first direction. (see annotated FIG. 1 above)

Dallaire further discloses: 
the first frame connection component is configured to disconnect from the second internal frame surface of the second frame; 
the second frame connection component is configured to disconnect from the first external frame surface of the first frame; and 
the second window is configured to move with respect to the first window in the first direction and the second direction between the closed state and the opened state based on the first frame connection component being disconnected from the second internal frame surface of the second frame and based on the second frame connection component being disconnected from the first external frame surface of the first frame. (claim 9)
Dallaire discloses a window system comprising: 
a first window including:
a first internal window surface that extends in a first direction; 
a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in a second direction that is orthogonal to the first direction; and 
a first side window surface that extends between the first internal window surface and the first external window surface in the second direction; 

a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; 
a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and 
a second side window surface that extends between the second internal window surface and the second external window surface in the second direction; 
a first frame, that is configured to support the first window, including: 
a first internal frame surface that extends in the first direction, and that is configured to support the first internal window surface of the first window; 
a first external frame surface that extends in the first direction, and that is configured to support the first external window surface of the first window; 
a first side frame surface that extends between the first internal frame surface and the first external frame surface, and that is configured to support the first side window surface of the first window; and 
a first frame connection component that extends from the first external frame surface in the second direction towards the second window, and that is configured to connect to the second window; 
a second frame, that is configured to support the second window, including: 
a second external frame surface that extends in the first direction, and that is configured to support the second external window surface of the second window; and 
a second side frame surface that extends in the second direction, and that is configured to support the second side window surface of the second window,
wherein the window system is configured to be a closed state in which the first window and the second window are parallel in the first direction, and

Dallaire fails to disclose the window system is configured to be fixed in only two window positions. Kellum teaches of balance shoes 204 used with a window system, wherein the balance shoes allow the window system to be configured to be fixed in only two window positions.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dallaire such that Dallaire included the Kellum window balance system (wherein the pivot pins 34 of Dallaire are inserted into balance shoes), as taught by Kellum, in order to lock the window in the opened, pivoted position; thus facilitating with cleaning of said window. (claim 15)

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. 
On page 11 of the applicant’s response filed January 20, 2022, the applicant contends “our mechanism allows the window to be fixed (fully supported) in the open position,” yet it is unclear how the second window 20 is “fixed (fully supported) in the open position.” See 35 USC 112 rejection above.
On page 11 of the applicant’s response filed January 20, 2022, the applicant contends that “Dallaire sash is pivotable so that it can be removed, it cannot be fixed in the open position.” However, applicant should note that the rejection of claims 1, 8, and 15 now rely on a second reference to teach this recitation.
On page 12 of the applicant’s response filed January 20, 2022, the applicant contends, regarding Dallaire, that “two windows are connected to the frame, instead of through a .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634